DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on January 19, 2022.
Claims 1-4, 6-7 are pending.
The nonstatutory double patenting rejection over US Patent No. 11,088,367 is withdrawn in view of Applicants amendment.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Chan is withdrawn.
The rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Nolas et al is withdrawn.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Chan et al is withdrawn.
The rejection of claims 4-6 under 35 U.S.C. 103 as being unpatentable over Nolas is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (US Patent Application 2013/0280609) in view of Nolas (US Patent Application 2008/0226836 (already of record)).
Regarding claims 1-4, 6-7, Chan et al teaches an electrode for a battery wherein the electrode comprises clathrate alloys of silicon, germanium or tin (Abstract).  Chan et al further teaches a solid electrolyte may then be positioned on top of the clathrate anode and a cathode layer subsequently may be deposited on top of the solid electrolyte to form a battery (Paragraph 82).  Chan et al further teaches Type II clathrate alloys are referred to as Si34 or Si136 (Paragraph 35).  Chan et al further teaches AxMyX34-y wherein X=Si, M=Al, Ga or any metal capable of forming a clathrate with X, A can include one or more guest atoms selected from group 1A, y is an integer.  However, Chan et al fails to specifically disclose NaxSi136-yGey.
Nolas et al teaches type II clathrate compounds comprising Si and Ge (Abstract).  Nolas et al further teaches Cs8Na16Si136 (which satisfies claimed active material) (Paragraph 15).  Nolas et al further teaches NaxSi136-yGey wherein 0<x<24 and y>0 (which satisfies claimed active material) (Paragraph 30; Claims 1-2).  Nolas et al further teaches the type II clathrates can be used for various electronic applications (Paragraph 23).  Nolas et al further teaches the x content and the substitution of the metal component allows for controlled adjustment of the electrical properties (Paragraphs 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted NaxSi136-yGey in Chan et al in view of Nolas in order to form a clathrate type II compound with electrical properties/applications and Chan et al specifically teaches the inclusion of one or more guest atoms selected from group 1A.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
yBzX136 wherein 1≤y+z≤24, hence, this overlaps the claimed range.  For example, Na20Ba4Si136 is within the teachings of Chan and encompasses the M element in the range of 0.5-3atm%.  Likewise, Na5GeSi136 is within the teachings of Chan. A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.05I.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-7 have been considered but are moot in view of the new grounds of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 25, 2022